     Case 3:20-cv-00740 Document 43 Filed 02/18/21 Page 1 of 2 PageID #: 313




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CHRISTOPHER FAIN;
ZACHARY MARTELL; and
BRIAN MCNEMAR,
individually and on behalf of all others similarly situated,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:20-0740

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services;
WEST VIRGINIA DEPARTMENT OF HEALTH
AND HUMAN RESOURCES, BUREAU FOR
MEDICAL SERVICES;
TED CHEATHAM, in his official capacity as
Director of the West Virginia Public Employees
Insurance Agency; and
THE HEALTH PLAN OF WEST VIRGINIA, INC.,

                               Defendants.


                                              ORDER


       Pending is the Joint Motion for Extension of Deadlines to Conduct Rule 26(f) Meeting and

File Rule 26(f) Report. ECF No. 42. The Court GRANTS the Motion an ORDERS that the Rule

26(f) meeting be completed within 14 days of the resolution of the pending motions to dismiss and

that the Rule 26(f) report be filed within 30 days of the resolution of the pending motions to

dismiss.
    Case 3:20-cv-00740 Document 43 Filed 02/18/21 Page 2 of 2 PageID #: 314




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        February 18, 2021




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -2-
